725 F.2d 149
33 Fair Empl. Prac. Cas. (BNA) 1190,33 Empl. Prac. Dec. P 34,060BURROUGHS CORPORATION, Plaintiff-Appellee,v.Werner H. KRAMARSKY, As Commissioner of the New York StateDivision of Human Rights, Defendant-Appellant.
No. 17, Docket 80-7127.
United States Court of Appeals,Second Circuit.
Originally Argued Sept. 25, 1980.Decided May 11, 1981.Petition for Rehearing June 9, 1981.Decided Nov. 24, 1981.Remanded from the United StatesSupreme Court June 24, 1983.
Decided Dec. 27, 1983.

Ann Thacher Anderson, Gen. Counsel, State Div. of Human Rights, New York City, for defendant-appellant.
William E. McKnight, Rochester, N.Y.  (Robb M. Jones, Nixon, Hargrave, Devans & Doyle, Rochester, N.Y., on brief), for plaintiff-appellee.
Before KEARSE and CARDAMONE, Circuit Judges, and TENNEY, District Judge.*
PER CURIAM:


1
For the reasons stated today in our opinion in Delta Air Lines, Inc. v. Kramarsky, 725 F.2d 146, on remand from the United States Supreme Court, Shaw v. Delta Air Lines, Inc., --- U.S. ----, 103 S. Ct. 2890, 77 L. Ed. 2d 490 (1983), we affirm the judgment of the district court enjoining enforcement of New York's Human Rights Law, N.Y.Exec.Law Sec. 296 (McKinney 1972 & Supp.1980-81).  For the reasons stated in our original opinion in the present case, 650 F.2d 1308, 1309, plaintiff's claim under 42 U.S.C. Sec. 1983 is remanded for such further consideration as may be appropriate.



*
 Honorable Charles H. Tenney, Senior Judge of the United States District Court for the Southern District of New York, sitting by designation